
	
		I
		111th CONGRESS
		1st Session
		H. R. 1463
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Ms. Harman (for
			 herself, Mrs. Tauscher,
			 Mr. Royce, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To restrict United States military assistance to the
		  Government of Pakistan.
	
	
		1.FindingsCongress finds the following:
			(1)Dr. Abdul Qadeer Khan is widely regarded as
			 the founder of Pakistan’s nuclear weapons program.
			(2)While working for the Dutch partner of a
			 uranium enrichment consortium in the 1970s, Khan supplied the Government of
			 Pakistan with blueprints for centrifuges and detailed lists of suppliers for
			 parts necessary to develop a nuclear weapons program.
			(3)In 1983, the Dutch Government convicted
			 Khan of nuclear espionage in absentia for these actions.
			(4)Khan is widely believed to have provided
			 nuclear weapons technology to Iran, North Korea, and Libya, beginning in the
			 1980s.
			(5)In 2004, Khan confessed to participating in
			 a clandestine international network that provided nuclear technology to other
			 nations.
			(6)The Government of Pakistan held Khan under
			 house arrest in Islamabad from 2004 to 2009.
			(7)On February 6, 2009, the Islamabad High
			 Court released Khan from house arrest.
			(8)There is no conclusive evidence that the
			 network that Khan helped build has been completely dismantled.
			(9)The Government of Pakistan has refused to
			 allow the United States Government the opportunity to interview Khan
			 directly.
			(10)The United States has provided more than
			 $7,900,000,000 in military assistance to the Government of Pakistan since
			 September 11, 2001.
			(11)The Government of Pakistan has requested
			 additional economic and military assistance from the United States.
			2.Restriction on
			 United States military assistance to Pakistan
			(a)RestrictionUnited States military assistance may be
			 provided to the Government of Pakistan on and after the date of the enactment
			 of this Act only if the President transmits to Congress a certification
			 described in subsection (b).
			(b)CertificationA
			 certification described in this subsection is a certification that contains a
			 determination of the President that—
				(1)the Government of
			 Pakistan is making Dr. Abdul Qadeer Khan available to the United States
			 Government for questioning; and
				(2)the Government of Pakistan is providing
			 adequate assurances to the United States Government that it will monitor Khan’s
			 movements and activities in such a manner as to prevent his participation in
			 any efforts to disseminate nuclear technology or know-how.
				(c)WaiverThe
			 President may waive the restriction on assistance to the Government of Pakistan
			 under this section if the President certifies to Congress that it is in the
			 national interests of the United States to do so.
			(d)DefinitionIn
			 this section, the term United States military assistance
			 includes the provision of equipment, supplies, and training.
			
